DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Ashkan Aminian on 02/23/2021.
The application has been amended as follows: 
Claim 1. (Currently Amended) A method of measuring quality of a liquid, comprising: disposing at least a portion of a pulsed waveguide in the liquid, the pulsed waveguide comprising an inner core and a conductor wound around the inner core in conductive coils; receiving an initial voltage pulse in the waveguide, wherein the initial voltage pulse travels along the conductor as a wave; receiving a reflection signal or an end of line signal based upon reflection or propagation of the wave; signal; and disposing a portion of the conductor in air, wherein the liquid comprises a urea solution having a conductivity dependent upon a concentration of urea in the liquid, and wherein the reflection signal is generated in response to a change in impedance between the air and liquid.

Claim 4. (Canceled)


	Claim 8. (Canceled)
	Claim 9. (Canceled)

Allowable Subject Matter
Claims 1-3, 5-6 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding Claim 1, the closest prior art fails to disclose nor would it be obvious to combine “disposing a portion of the conductor in air, wherein the liquid comprises a urea solution having a conductivity dependent upon a concentration of urea in the liquid, and wherein the reflection signal is generated in response to a change in impedance between the air and liquid” in combination with all other limitations of the claim renders the claim allowable over the prior art.  All subsequent claims are also allowable due to dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Heinrich et al. teaches a method for determining a concentration of a constituent of a fluid mixture in a fluid space.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811.  The examiner can normally be reached on M-F 7:00 AM-3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALESA ALLGOOD/Primary Examiner, Art Unit 2868